United States Court of Appeals for the Federal Circuit


                                       ERRATA

                                     October 5, 2005



Appeal No. 04-1273,-1274, Invitrogen Corp. v. Biocrest Mfg., L.P., Stratagene
                           Holding Corp., & Stratagene, Inc.

Precedential Opinion

Decided October 5, 2005

Page 7, line 20, delete “Stratagene” and insert “Invitrogen”

Page 7, line 23, delete “Stratagene” and insert “Invitrogen”

Page 8, line 2, delete “Stratagene’s” and insert “Invitrogen’s”

Page 8, line 5, delete “Stratagene” and insert “Invitrogen”